Dismissed and Memorandum Opinion filed February 21, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-01042-CV

                          OLIVE & VINE, Appellant

                                       V.
                           CITY CENTRE, Appellee

            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                     Trial Court Cause No. 1113826

                         MEMORANDUM OPINION


      This is an appeal from a judgment signed October 31, 2018. No counsel has
made an appearance on behalf of appellant Olive & Vine.

      Only a licensed attorney can appear and represent an entity in litigation.
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex. 1996); Sherman v. Boston, 486 S.W.3d 88, 95 (Tex. App.—Houston [14th
Dist.] 2016, pet. denied). On January 24, 2019, we instructed appellant to obtain
counsel for this appeal and to provide proof of the retention on or before February
4, 2019. We stated that if appellant did not comply, the court would dismiss
appellant’s appeal for want of prosecution. No proof of retention of counsel or other
response has been filed.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(b),(c); Amron
Props., LLC v. McGown Oil Co., No. 14-03-01432-CV, 20004 WL 438783, at *1,
Mar. 11, 2004, no pet.)(mem. op.).



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2